Citation Nr: 1713119	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  08-23 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to undiagnosed illness.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to December 1986 and from November 1990 to May 1991.  He had service in the Southwest Asia Theater of Operations between December 1990 and April 1991. 

These matters originally came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The RO in Louisville, Kentucky, currently has jurisdiction of the claims. 

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in October 2010.  A transcript is of record. 

The Board issued a decision in April 2011 in which it reopened the claim for service connection for diabetes mellitus and denied it on the merits.  The Board also denied the claim for service connection for a psychiatric disorder, to include PTSD, depression and anxiety disorders.  The Veteran appealed the Board's April 2011 decision to the United States Court of Appeals for Veterans Claims (Court). 

In the April 2011 decision, the Board also remanded claims for service connection for chronic fatigue, joint pains, and a sleep disorder.  Those claims were subsequently denied by the Board in a December 2012 decision and are not the subject of this appeal. 

In an October 2013 memorandum decision, the Court set aside the Board's April 2011 decision as to the claims for service connection for a psychiatric disorder and diabetes mellitus, and remanded the claims for further proceedings consistent with the memorandum decision.  The claims were remanded by the Board in May 2014 for additional development.

The Board issued a decision in April 2015 in which it denied the claims for service connection for diabetes mellitus and for a psychiatric disorder, to include PTSD, depression and anxiety disorders.  The Veteran appealed the Board's April 2015 decision to the Court.  In December 2016, pursuant to a December 2016 Joint Motion for Remand, the Court vacated and remanded the Board's April 2015 decision for compliance with the instructions in the Joint Motion.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no evidence the Veteran developed diabetes mellitus within one year of his December 1986 discharge or May 1991 discharge from active duty service.

2.  There is no probative evidence establishing that the Veteran's diabetes mellitus is etiologically related to service, to include the alleged exposure to environmental toxins during the Persian Gulf War.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309. 

Service connection for certain chronic diseases, to include diabetes mellitus, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307 (a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101 (3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time. In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease." Id.  

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.   

Under legislation specific to Persian Gulf War Veterans, service connection may be established for a qualifying chronic disability resulting from an undiagnosed illness that became manifest during active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more during a specific presumption period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1)(i).

Service connection for a disability due to an undiagnosed illness requires that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317 (a)(1)(ii)  There cannot be any affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War. See 38 C.F.R. § 3.317 (c).  If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf Veterans.  VAOPGCPREC 8-98 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317 (a)(1)(b).  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  38 C.F.R. § 3.317 (a)(2)(3).

Compensation shall not be paid, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf war; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or events that occurred between the appellant's most recent departure from active duty in the Southwest Theater of Operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the appellant's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (c).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks to establish service connection for diabetes mellitus.  He contends that diabetes mellitus was either incurred in service or is the result of his exposure to depleted uranium or some other chemical or biological hazard during service in the Persian Gulf.  The Veteran has submitted photographs of burning Persian Gulf oil wells and photographs of very cloudy/smoky skies from his deployment.  

The Veteran's service treatment records from both periods of active duty service are devoid of reference to, complaint of, or treatment for, diabetes mellitus. 

The post-service medical evidence in this case, which consists of both VA and private treatment records, is voluminous.  The Board notes that it has reviewed the evidence in its entirety but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

The available private and VA treatment records document that the Veteran was initially diagnosed with diabetes mellitus in August 2002 after undergoing a Department of Transportation (DOT) physical examination earlier in the month.  

On a VA diabetes mellitus examination in July 2008, the Veteran reported that diabetes mellitus had its onset in 1999 when he went for a DOT physical and was told he had an elevated blood sugar; that he then had a follow up appointment that determined his blood sugars were elevated; and that he was started on oral medication and then insulin in 2001.  No opinion on the etiology of the Veteran's diabetes was provided. 

A March 2010 VA primary care clinic note documents that the Veteran was treated, in pertinent part, for his diabetes.  In a March 2010 addendum, the attending physician, Dr. M.A.B., reported that the etiology of the Veteran's diabetes had been discussed in detail and that the Veteran was concerned about exposure during the Gulf War.  It was noted that there was no family history of diabetes.  Dr. B. felt that "it is very possible [the Veteran] was exposed to something that caused his diabetes, given his lack of family h/o diabetes, not overweight, active lifestyle, requirement of large doses of insulin."  

The Board notes that Dr. B.'s statement that "it is very possible [the Veteran] was exposed to something that caused his diabetes" is equivocal in nature.  Further, it is based at least in part on the premise that the Veteran was "not overweight", which is not consistent with the other evidence of record.  A VA examiner in July 2014 specifically noted that in the year the Veteran was diagnosed with diabetes, according to the documented weight and height measurements noted in his medical records, his body mass index (BMI) calculated out to being overweight, and that this was a definite risk factor for diabetes.  For these reasons, the Board finds Dr. B.'s statement to be not probative on the issue of the etiology of the Veteran's diabetes mellitus.

The Veteran underwent a VA general medical examination in May 2010, at which time he reported that diabetes mellitus had its onset in 1997 when it was diagnosed by coincidental lab value on DOT physical examination.  Following detailed physical examination, the Veteran was diagnosed with type II diabetes mellitus.  The examiner noted that the Veteran's diagnosis of type II diabetes is considered to be under the category of a partially explained etiology.  After reviewing the claims folder, the examiner noted that service treatment records revealed no issues of glucose intolerance prior to service, during service, or within the first year post active military service; and that the Veteran was diagnosed with diabetes mellitus in August 2002 (at which time his Alc was 9.896 and his weight was 212 pounds) which was 11 years after service in Southwest Asia.  It was the examiner's opinion that because the medical evidence of record did not demonstrate that the Veteran's diabetes mellitus either had its onset in service or preexisted service and was permanently worsened as a result of active military service, the Veteran's diabetes mellitus was not related to a specific-exposure event during his service in Southwest Asia.  The Board notes that the Court has determined this opinion is not adequate; as such, it is not afforded any probative value. 

In an August 2010 letter, the Veteran's private treating endocrinologist, Dr. J.C., reported that he had been following the Veteran since May 2005 for type II diabetes.  Previous to that, he had been followed by another endocrinologist and been given an oral antidiabetic agent, to which he had responded.  Dr. C. reported that the Veteran was currently on a combination of oral agents and a basal insulin and that the Veteran had asked Dr. C. to write this letter to state that the unusual thing about his type II diabetes is that there is no family history of type II diabetes in his older family members, and since his diagnosis for the past five years since Dr. C. had known the Veteran, there had been no other new cases of type II diabetes as well.  Dr. C. indicated that given the unusual nature of type II diabetes in the absence of family history, the Veteran was interested in making a correlation between his onset of type II diabetes and because of it, to being a Gulf War Veteran.  Dr. C. noted that he could not answer that question, but restated that it is relatively unusual to have type II diabetes in the absence of a family history.  In an October 2010 addendum, Dr. C. further reported that definitely, in the Veteran's case, by virtue of a lack of any familial background, history, or other comorbidities that normally come with type II diabetes, environmental factors such as what the Veteran was exposed to should be certainly seriously considered.  Dr. C. reported that based on his assertion, the Veteran was exposed to uranium, oil fires, and other environmental factors during his service in the Gulf War in 1990-1991.  Dr. C. further noted that, obviously, there are other environmental factors that could play a role; however, for the Veteran's specific case, these are the identifiable environmental factors that we can put our fingers on.  Dr. C. concluded by stating that he thought adding this to my earlier statement may help in determining the Veteran's claim and render a more accurate judgment of this. 

The Board notes at this juncture that Dr. C. does not provide an opinion linking the Veteran's diabetes to service, to include the alleged exposure to environmental toxins such as uranium and oil fire.  Rather, Dr. C. initially reported that he could not answer the question of whether there was a correlation between the onset of the Veteran's type II diabetes and being a Gulf War Veteran, as the Veteran apparently had requested Dr. C. to do.  See August 2010 letter.  Dr. C. later reported that given the lack of any familial background, history, or other comorbidities that normally come with type II diabetes, environmental factors such as what the Veteran was exposed to should be certainly seriously considered; that the Veteran asserts he was exposed to uranium, oil fires, and other environmental factors during his service in the Gulf War in 1990-1991; and that there are other environmental factors that could play a role, but in the Veteran's case, these are the identifiable environmental factors that "we can put our fingers on."  Dr. C. never specifically links the Veteran's alleged exposure to environmental toxins to the development of his diabetes. 

The Veteran underwent a VA diabetes mellitus DBQ in July 2014.  He reported that he developed diabetes in 1997, when he went for a DOT physical and was found to have an elevated sugar of 450; that he was initially treated with oral medication for six months before insulin was added; and that currently, he was only on insulin.  The Veteran reported that when in the service as a tank commander, he was exposed to depleted, uranium rounds, pit fires, and was given anthrax inoculation and nerve counter agent pills.  The examiner conducted a detailed review of the Veteran's records and provided an opinion that the Veteran's diabetes mellitus was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that after review of the Veteran's service treatment records, there is no documentation to verify the diagnosis of diabetes mellitus while the Veteran was on active duty service.  The examiner also explained that the private medical records submitted show a normal glucose in 1997 (six years after discharge from active duty) and that only in 2002 does it show the documentation of a high blood sugar, 11 years after the Veteran was released from service.  These facts do not support a nexus between current diabetes and active duty service.  The examiner noted the Veteran stated he was exposed to burn pits and depleted uranium while in service, but indicated there is no evidence in the literature to support these conditions being a causative factor in the development of diabetes.  Furthermore, the literature does not support the anthrax vaccine or nerve counter agent pills as being linked to the development of diabetes.  The examiner explained that the etiology of type II diabetes is not completely understood, but there is an association with risk factors like genetic predisposition, body weight, diet and sedentary lifestyle.  The examiner cited a medical article from Mayo Clinic. 

The July 2014 VA examiner also noted that in this Veteran's case, the year he was diagnosed with diabetes, according to the documented weight and height measurements noted in his medical records, his body mass index (BMI) calculated out to being overweight, a definite risk factor for diabetes.  The examiner acknowledged that the private endocrinologist stated that the development of diabetes is "unusual" in this Veteran's case in that there is no family history of diabetes, but articulated that it is not improbable that diabetes can occur in the general population as well as the military with no known clear family history of diabetes. In other words it is not uncommon for diabetes to develop in someone without a family history of diabetes.  Regarding another statement made by the same endocrinologist in October 2010 regarding exposure to environmental factors in the Gulf, the language used in this statement was speculative in nature.  Simply stating that it is unusual to develop diabetes without a family history does not provide any evidence to support the claim that diabetes is caused by exposure to environmental toxins.  Additionally the possible exposure to environmental toxins like uranium and oil fires cannot be adequately confirmed.  Possible cumulative exposure to toxic or chemical environmental factors cannot be quantified.  The examiner concluded by stating that although the development of diabetes in this Veteran may have been considered "unusual" without a known family history, type II diabetes can occur without a family history.  Attributing the development of his diabetes on exposure to Gulf War environmental factors cannot be confirmed or substantiated.

The preponderance of the evidence of record does not support the claim for service connection for diabetes mellitus on a presumptive basis.  As noted above, the Veteran had service in the Southwest Asia Theater of Operations between December 1990 and April 1991; therefore, he qualifies for consideration for presumptive service connection for disabilities resulting from undiagnosed illness or unexplained chronic multi-symptom illness.  Diabetes mellitus, however, is a clinically diagnosed disorder, and is therefore not subject to the undiagnosed illness provisions found at 38 C.F.R. § 3.317 (a)(1)(ii).  In addition, there is no evidence that the Veteran was diagnosed with diabetes mellitus within one year of either his December 1986 discharge or his May 1991 discharge from active duty service.  For these reasons, service connection for diabetes mellitus on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309. 

The preponderance of the evidence of record also does not support the claim for service connection for diabetes mellitus on a direct basis.  As noted above, the service treatment records are devoid of reference to complaint of, or treatment for, diabetes.  In addition, the July 2014 VA examiner, provided an opinion that the Veteran's diabetes mellitus was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As noted above, this determination was based on review of the Veteran's service treatment records, which do not contain documentation of a diagnosis of diabetes mellitus during service; review of the private medical records, which show a normal glucose in 1997 (six years after discharge from active duty), and that only in 2002 does the private medical evidence show the documentation of a high blood sugar, which was 11 years after the Veteran was released from service.  The July 2014 VA examiner also considered the Veteran's assertion that he was exposed to burn pits and depleted uranium while in service, and that he was given an anthrax vaccine and nerve counter agent pills, but indicated there is no evidence in the literature to support these conditions being a causative factor in or linked to the development of diabetes.  The examiner acknowledged that the private endocrinologist stated that the development of diabetes is "unusual" in this Veteran's case in that there is no family history of diabetes, but articulated that it is not uncommon for diabetes to develop in someone without a family history of diabetes.  The opinion provided by the July 2014 VA examiner is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  As noted above, neither the VA physician Dr. B., nor the Veteran's private endocrinologist Dr. C., have provided an opinion regarding the etiology of the Veteran's diabetes.  In the absence of any probative evidence establishing that the Veteran's diabetes mellitus is etiologically related to service, to include the alleged exposure to environmental toxins during the Persian Gulf War, service connection is not warranted on a direct basis and the claim must be denied.  38 C.F.R. § 3.303. 

As the preponderance of the evidence is against the claim of entitlement to service connection for diabetes mellitus, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for diabetes mellitus, to include as due to undiagnosed illness, is denied. 


REMAND

The Joint Motion noted that an August 2012 VA treatment record referred to the Veteran having recently been involved in "outpatient treatment at Our Lady of Peace due to a flare of his PTSD," and that no records of such treatment appeared in the claims file.  On remand, the Veteran should be contacted to provide more information regarding this treatment, and complete records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information sufficient to identify the facility referred to as Our Lady of Peace where the August 2012 VA treatment record noted he had undergone outpatient treatment for PTSD.  After securing any release deemed necessary, request complete records of treatment of the Veteran from the identified facility.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  Then, after undertaking any additional development deemed necessary, readjudicate the appeal of entitlement to service connection for a psychiatric disorder.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


